DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 16, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 2020/004281).
In regard to Claim 1:

a clock lane control circuit (CL) configured to determine an operation mode of a clock lane (Paragraph 0138) based on a clock signal (30) transmitted through the clock lane (CL), and perform an operation (Paragraph 0137) based on the determined operation mode of the clock lane (30); and 
a data lane control circuit (DL1) configured to determine an operation mode of a data lane (Paragraph 0140) based on a data signal (31) transmitted from the transmission apparatus (1B), and perform an operation (Paragraph 0139) based on the determined operation mode of the data lane (31), 
wherein the clock lane control circuit (CL) is further configured to set the operation mode of the clock lane to a high-speed mode (21) based on an interrupt signal generated (value on data lane signal generated by 23 outputted to 21) when the operation mode of the data lane is switched (26) from a low-power mode (24) to the high-speed mode (23) regardless of the operation mode of the clock lane (Paragraph 0140).
In regard to Claim 9:
	Takahashi discloses, in Figure 12, a communication method between a reception apparatus and a transmission apparatus, the method comprising: 
determining an operation mode of a clock lane (CL) based on a clock signal transmitted through the clock lane (30), and performing an operation based on the determined operation mode of the clock lane (Paragraph 0138); 
determining an operation mode of the data lane (DL1) based on a data signal transmitted from the transmission apparatus (1B), and performing an operation based on the determined operation mode of the data lane (31, Paragraph 0140); and 
setting the operation mode of the clock lane (30) to a high-speed mode (21) based on an interrupt signal generated (value on data lane signal generated by 23 outputted to 21) when the 
In regard to Claim 16:
	Takahashi discloses, in Figure 12, a transmission system, comprising: 
a transmission apparatus (1B); 
a reception apparatus (2B); and 
a clock lane (30) and at least one data lane (31) connected between the transmission apparatus (1B) and the reception apparatus (2B), wherein the clock lane (30) and the at least one data lane (31) are configured to operate based on any one mode of a low-power mode and a high-speed mode, respectively (Paragraphs 0137, 0139), wherein the reception apparatus comprises a clock lane control circuit (CL) configured to determine an operation mode of the clock lane based on a clock signal transmitted through the clock lane (30), and perform an operation based on the determined operation mode of the clock lane (Paragraph 0139); and 
a data lane control circuit (DL1) configured to determine the operation mode of the at least one data lane based on a data signal (31) transmitted from the transmission apparatus (1B), and perform an operation based on the determined operation mode of the at least one data lane (Paragraph 0140), and 
wherein the clock lane control circuit (CL) is further configured to set the operation mode of the clock lane to the high-speed mode (21) based on an interrupt signal generated (value on data lane signal generated by 23 outputted to 21) when the operation mode of the data lane is switched (26) from the low-power mode (24) to the high-speed mode (23) regardless of the operation mode of the clock lane (Paragraph 0140).
In regard to Claim 21:
	Takahashi discloses, in Figure 12, a transmission system comprising: an interface comprising: 
a transmission apparatus (1B); 

a clock lane (30) and one or more data lanes (31) configured to operate in one of a first mode (22, 24) and a second mode (21, 23); 
wherein an operation mode of the clock lane (30) is set to the second mode based on an interrupt signal generated (value on data lane signal generated by 23 outputted to 21) when an operation mode of the one or more data lanes (31) is switched (26) from the first mode (24) to the second mode (23) regardless of the operation mode of the clock lane (Paragraph 0140).
In regard to Claim 22:
	Takahashi discloses, in Figure 12, the system of claim 21, wherein the first mode is a low-power mode (22, 24, Paragraph 0139) and the second mode is a high-speed mode (21, 23, Paragraph 0137).
Allowable Subject Matter
Claims 2-8, 10-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN W POOS/Primary Examiner, Art Unit 2896